 8:20-cv-00407-RGK-PRSE Doc # 23 Filed: 08/02/21 Page 1 of 2 - Page ID # 133




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

CLIFFORD WRIGHT III,

                    Plaintiff,                              8:20CV407

       vs.
                                                        MEMORANDUM
SGT. E. MURPHY, #6301; MATTHEW                           AND ORDER
MYERS, C/O II, #8098; and DONOVAN
JOHNSON, C/O I, #9188,

                    Defendants.


       This matter is before the court on its own motion. On June 30, 2021, the court
ordered (Filing 20) Plaintiff to apprise the court of his current address because
counsel for the Defendants informed the court that Plaintiff was released from the
Douglas County Department of Corrections on May 3, 2021, at which time he was
transferred to the Hall County Department of Corrections. The order required
Plaintiff to update his address within 30 days, cautioning that failure to do so would
result in dismissal of this action without further notice to Plaintiff. The order was
sent to both Plaintiff’s address of record and the Hall County Department of
Corrections.

      Contrary to the court’s order, Plaintiff has failed to notify the court of any
changes to his address. Plaintiff has an obligation to keep the court informed of his
current address at all times. See NEGenR 1.3(e) and (g) (requiring pro se parties to
adhere to local rules and inform the court of address changes within 30 days).

      IT IS THEREFORE ORDERED that Plaintiff’s claims against the Defendants
are dismissed without prejudice, and judgment shall be entered by separate
document.

      DATED this 2nd day of August, 2021.
8:20-cv-00407-RGK-PRSE Doc # 23 Filed: 08/02/21 Page 2 of 2 - Page ID # 134




                                        BY THE COURT:


                                        Richard G. Kopf
                                        Senior United States District Judge




                                    2
